DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to Applicant’s amendment filed on 11/22/2021 from which Claims 1-2, 4-6, 8, 15-16, 22, 25-28, and 31-36 are pending, where Claims 32-36 are added.  For the claims under consideration Claims 1-2, 5-6, 15, 22 and 26-28 are amended.  Claims 3, 9-14, 17- 21, 23-24, and 29-30 are cancelled.    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are withdrawn by the amendments and remarks of 11/22/2021.    
Claim Rejections - 35 USC § 112(a)
Claims 32-34 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding Claims 32-34 and 36, Claim 32 recites “. . . wherein the total weight percent of the sol-gel formulation does not exceed 100 wt%.”  The cited phraseology 
Claim 35 recites “wherein a ratio of the zirconium alkoxide to organosilane is 1:2 to 1:14”.  The application as filed as represented by U.S. 2019/0002739 (“Pub”) describes in ¶ 0093 and Table 2, kits have a Part A, which is an aqueous mixture of acetic acid and zirconium tetra-n-propoxide (TPOZ), and a Part B, which is GTMS. The two components are mixed together (Part A+Part B) and the molar ratio of silicon to zirconium in the mixture is 2.77:1 and a ratio of TPOZ to GTMS of 0.2 to 0.5 from examples 3 and 7 from 0.5 to 0.3.  These written descriptions, as a matter of fact, would not reasonably convey to persons skilled in this art that Applicants were in possession of the invention defined by the claim, including all of the limitations thereof, at the time the application was filed in accordance with MPEP § 2163 because the specification as filed does not describe the genus of "a ratio of the zirconium alkoxide to organosilane is 1:2 to 1:14.”  In accordance with MPEP § 2164.04 I Applicant has not pointed out where 
Claim Rejections - 35 USC § 112(b)
Claims 22 and 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 22 and 36, Claim 22 recites “A sol-gel formulation for an adhesive in contact with a steel substrate, the sol-gel formulation consisting of … a corrosion inhibitor comprises a compound …”  This recitation is confusing in accordance with MPEP §2111 which indicates that the transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“consisting of” defined as “closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith.”).   Therefore the “consisting of ” for the sol-gel formulation excludes that which is not specified in the 
Claim 36 recites wherein the corrosion inhibitor in the sol-gel formulation is about 2 wt% to about 40 wt%.”  This recitation is unclear, vague and indefinite whether the wt% is based on weight % solids or total weight percent for the sol-gel formulation.    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 4-6, 15-16, 26-27, 31 and 35 are rejected under 35 U.S.C. 103 as being unpatentable for obviousness over U.S. 2016/0273111, Morris (hereinafter “Morris”), where for Claim 15 evidence by CAS Registry Number: 2171-98-4, Scifinder, American Chemical Society, 2019 (hereinafter “Reg No. 2171-98-4”) in view of U.S. 2001/0056141 “Schutt” evidenced by U.S. 2003/0024432 “Chung” further in view of U.S. 2006/0167147, Asgari (hereinafter “Asgari”) and further in view of U.S. 2016/0145443. Kinlen et al (hereinafter “Kinlen”).    
Regarding Claims 1-2, 4-7, 15-16, 26-27, 31 and 35 Morris discloses in the entire document particularly in the abstract and at ¶s 0003, 0009, 0017-0019 and 0025, 0027 4 where each R is independently a lower aliphatic carbon group, or a branched aliphatic, alicyclic, or aryl group.  Examples include zirconium ethoxide, zirconium isopropoxide, zirconium propoxide, zirconium sec-butoxide, zirconium t-butoxide.  Also titanium methoxide, titanium ethoxide, titanium isopropoxide, titanium propoxide, titanium butoxide, titanium ethylhexoxide, Claim 1}.  Reg No. 2171-98-4 evidences that zirconium isopropoxide is a tetraisopropoxyzirconium {i.e. for Claim 15}.  From ¶ 0025 the sol-gels or silane based coating compositions according to embodiments of the present invention may be produced as either water-based or solvent-based mixtures (e.g., alcohol-based mixtures).  Previous water-based systems have alleviated flammability, safety, toxicity, and environmental concerns associated with solvent-based systems (e.g., alcohol-based systems), but solvent-based systems (e.g., alcohol-based systems) allow better control of the amount of hydrolysis of the sol. (reading on Claims 4 with 0 wt% water, Claim 5 with alcohol solvent}.  From Table III candidate 1 gave a clear and stable mix no precipitate {for pending Claim 31}    
Morris does not expressly disclose a 1) an acid stabilizer, 2) ratio of metal alkoxide to acid stabilizer, 3) pH for the sol-gel, 4) amounts of silane and alkoxide, and 5) formula R1-Sn-X-R2 corrosion inhibitor.   
Schutt discloses in the abstract; ¶s 0018, 0032-0035, 0041-0044, 0052-0059, 0062-0063 , 0070, claims 1-6, 10; and examples 1, 3, 16 a non-aqueous coating composition for the treatment of metallic surfaces such as steel (See ¶ 0018) comprising:  a) an organosilane, like glycidyloxypropyltrimethoxysilane 3)m, like titanium alcoholate, c) boric acid, and d) a lower alcohol See ¶ 0070.  From ¶s 0032-0035 the metal alcoholate M(OR3)m has M representing a metal of valence m, R3 represents a lower alkyl group, and m is a number of 2 to 4 including zirconium with valence or m or 4 and titanium like titanium alcoholate.  From ¶ 0059 a total amounts of metal alcoholate, component (B), will be in the range of from about 0.4 to about 10% by weight of the composition {overlapping the wt% of 0.2 to 5 of zirconium alkoxide on the total weight for pending Claim 1}.  Schutt divulges at ¶s 0042-0044 that non-aqueous coating compositions may be broadly described as non-aqueous coating compositions of oligomeric siloxane binder and a catalyst which promotes hydrolysis and which can become an integral part of the siloxane network.  From Id when applied to a receptive substrate, the mixture hydrolyzes thereon and chemically attaches to the substrate while simultaneously forming a strongly adherent film coating. Because the mixture of film formers is water-free when applied, mixing creates a one container system and shelf life generally does not present a problem.  Attaining a tack-free state, followed by cure, can occur in about two hours for most formulations, however, because the components react with ambient moisture, care must be taken to avoid contact with such moisture prior to actual mixing and use.  Chung evidences at ¶ 0017 that the term "sol-gel," is a contraction of solution-gelation, refers to a series of reactions where a soluble metal species, typically a metal alkoxide or metal salt, hydrolyzes to form a metal hydroxide, and the soluble metal species usually contain organic ligands tailored to correspond with the Claim 16 and organic for pending Claim 26} propanoic acid, butyric acid, especially acetic acid for reasons of safety and cost.  Chung evidences at ¶ 0026 that acetic acid is a stabilizer.  From Schutt suitable amounts of boric acid component (D), when present, will generally be within a range of from about 5 to about 50 wt. %, preferably, from about 8 to about 40 wt. %, based on the total weight of the composition {overlapping the amount of 0.1 to 10 wt% of pending Claim 2} .  Given this amount of acid 8 to 40 % by wt of the composition and the amount of metal alcoholate from 0.4 to 10 % by wt of the composition the ratio of metal alcoholate to acid ranges from 0.4/8 to 10/40 and overlaps at 8-10 wt % for 8/10 to 10/8 for a range of the ratio from 0.8 to 1.25 which overlaps that of pending Claim 1 of 1:1 to 3:1.  As for the above overlapping amounts as set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of Claim 6}.  The solvent when added provides for formulations to achieve hard, clear and glossy corrosion resistant coatings, while for metals the coating can provide a slick, glossy coating and the non-aqueous coating is of oligomeric siloxane binder and a catalyst which promotes hydrolysis and which becomes an integral part of the siloxane network that is chemically attached to the substrate (see ¶s 0023, 0041-0043, 0068) {for pending Claim 31 clear i.e. no cloudiness}.   
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Morris a solvent-based sol gel for coating steel consisting of 3-glycidoxypropyltrimethoxysilane (GTMS) and zirconium alkoxide like Zr n-propoxide and alcohol solvent with 0 wt% water and a azole corrosion inhibitor, where from Schutt for an non-aqueous coating for steel with GTMS and zirconium alcoholate for M(OR3)m with m as 4 like that of Morris has boric acid and/or acetic acid as a stabilizer, an amount of zirconium alcoholate from 0.4 to 10 % by wt. of the composition and for a ratio of zirconium alcoholate or the zirconium propoxide or Morris to the acid from 1:1 to 1.25:1 motivated to have a clear glossy coating of oligomeric siloxane binder and a catalyst which promotes hydrolysis and which becomes an integral part of the siloxane network that is chemically attached to the steel substrate as for Claims 1-2, 4-6, 15-16, 26-27, 31 and 35.  The combination of Schutt with Morris has a 
However Morris as modified by Schutt does not expressly disclose the pH or the amount of silane of 0.7 to 5 wt% of the sol-gel formulation or formula R1-Sn-X-R2 corrosion inhibitor.     
Asgari discloses in the abstract and at ¶s 0015-0016, 0037-0040, 0047 and 0076-0096 and 0142 that a sol is from non-hydrolytic sol/gel forming components including metal alkoxide sols and/or gels with little or no mass- and/or volume shrinkage at low temperatures for use with metallic substrate, ceramic substrate or glass substrate.  For example, sols and combinations are prepared suitable for coating of almost any type of substrate with porous or non-porous film coatings, which may then be converted into metal-containing materials.  Coatings as well as shaped bulk materials can be obtained by such processes.  The sol/gel forming components may be selected from alkoxides, oxides, acetates, nitrates of various metals, e.g., silicon, aluminum, boron, magnesium, zirconium, titanium, alkaline metals, alkaline earth metals, or transition metals, and from platinum, molybdenum, iridium, tantalum, bismuth, tungsten, vanadium, cobalt, hafnium, niobium, chromium, manganese, rhenium, iron, gold, silver, copper, ruthenium, rhodium, palladium, osmium, lanthanum and lanthanides, as well as combinations thereof.  Also suitable for the sols are alkylalkoxysilanes, wherein alkyl may be a substituted or unsubstituted, branched or straight chain alkyl having about 1 to 25 carbon atoms, e.g.3-
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Morris as modified by Schutt a solvent-based sol gel for coating steel consisting of 3-glycidoxypropyltrimethoxysilane (GTMS) and zirconium alkoxide like Zr n-3)m with m as 4 in an amount of 0.4 to 10 wt% like that of Morris boric acid and/or acetic acid as a stabilizer for a ratio of zirconium alcoholate or the zirconium propoxide or Morris to the acid from 1:1 to 1.25:1, as afore-described, where from Asgari the alcohol is anhydrous or non-hydrolytic or essentially in the absence of water with a pH in the range from 1 to 3 motivated to have a non-hydrous sol-gel or a sol-gel essentially with the absence of water for the sol-gel formulation for encapsulating or coating metals as for the sol-gel formulation of Claims 1-2, 4-6, 15-16, 26-27 and 31.  Furthermore the combination of Asgari with Morris as modified has a reasonable expectation of success because Asgari as Morris and Schutt have a solvent-based or non-aqueous sol-gel for coating metals with acetic acid so the pH from acetic acid of Asgari would be expected to have success with the acetic and boric acid formulation of Morris modified by Schutt.  
However Morris with an azole corrosion inhibitor like 2,5-dimercapto-1,3,4-thiadiazole as modified by Schutt and Asgari does not expressly disclose a corrosion inhibitor comprising a compound having a formula R1-Sn-X-R2 or the amount of silane of 0.7 to 5 wt% of the sol-gel formulation or a ratio of alkoxide to silane for pending Claim 35.  
Kinlen discloses in the abstract and at ¶s 0016, 0019, 0023, 0029 and 0051-0052 corrosion-inhibiting coating materials comprise a sol-gel and a corrosion-inhibiting compound with at least one disulfide group.  The corrosion-Claim 27 and formula R1-Sn-X-R2 of pending claim 1, where X is sulfur and R1 and R2 are thiol groups}.  
From ¶ 0026 the sol has a mixture of zirconium tetrapropoxide, to bond to the metal substrate 20, and an organosilane (such as 3-glycidoxypropyltrimethoxysilane), to covalently bond to the organic material of the secondary layer.  The sol solution further may include an acetic acid component as a catalyst and rate stabilizer of zirconium and silicon hydrolysis. The concentration of the zirconium component may be 0.2-3 wt. % (e.g., about 1 for pending claim 1 and a ratio of 1:2 alkoxide to organosilane for pending Claim 35}.  The concentrations of components and the ratio of concentrations may be adjusted to form suitable films (e.g., continuous films with little to no cracks and/or defects) on the metal substrate.  Such overlap in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, establishes a prima facie case of obviousness.  From ¶ 0019 the sol-gel coating of metals may facilitate strong adherence (e.g., a strong bond) between the metal substrate and a secondary layer (e.g., an organic material such as sealant) while minimizing the environmental impacts otherwise caused by the traditional use of hexavalent chromium (or other hazardous components).  
However, the recitation in the claims that the sol-gel formulation is “for an adhesive in contact with a steel substrate” is merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.  
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Morris as modified by Schutt a solvent-based sol gel for coating steel consisting of 3-glycidoxypropyltrimethoxysilane (GTMS) and zirconium alkoxide like Zr n-propoxide and alcohol solvent with 0 to 1 wt% water and a azole corrosion inhibitor, for an non-aqueous coating for steel also having with GTMS and zirconium alcoholate for M(OR3)m with m as 4 like that of Morris boric acid and/or acetic acid as a stabilizer for a ratio of zirconium alcoholate or the zirconium propoxide or Morris to the acid from 1:1 to 1.25:1, where the alcohol is anhydrous or non-hydrolytic or essentially in the absence of water with a pH in the range from 1 to 3, as afore-described, where from Kinlen the sol-gel of Morris as modified with an azole corrosion inhibitor has the corrosion inhibitor of Kinlen 
Regarding Claim 25, Morris in view of Schutt further in view of Asgari further in view of Kinlen is applied as to Claim 1, however the wording of these claims relies on language solely recited in preamble recitations in claim(s) regarding a “steel substrate” for Claim 25.  When reading the preamble in the context of the entire claim, the recitation the “steel substrate” is not limiting because the body of the claim for a sol-gel formulation describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations.  Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction.  See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable for obviousness from Morris in view of Schutt evidenced by Chung further in view of Asgari and further in view of Kinlen and further in view of U.S. 2003/0024432 “Chung”. 
For Claim 8 Morris in view of Schutt further in view of Asgari and further in view of Kinlen is applied as to Claim 1, however to any extent that Morris as modified does not disclose the amount of organic solvent of pending claim 8 Chung is cited.  
Chung discloses in the abstract and at ¶s 0009- 0011, 0016-0027 and 0032 and its claims an anti-corrosive sol-gel coating for airplane surfaces comprising:  a} an organosilane like 3-glycidoxypropyltrimethoxysilane, b) an alkoxyzirconium salt, like Zr (IV) n-propoxide, c) acetic acid stabilizer (See ¶ 0026}, and d) 2.5 - 7.5 wt.-% of water {See its claim 11}, e) methanol or ethanol, isopropanol, or another lower aliphatic alcohol {See ¶s 0022, 0026, 0031, 0033, 0037 {i.e. organic solvent}.  Also Chung discloses at ¶ 0023 like in Morris that the sol-gels may be produced as either water-based or alcohol-based mixtures.  Given when the alcohol based mixture is used the water would be zero.  At claim 11, Chung divulges that anti-corrosive surface treatment comprises:  a) about 7.0 wt. % to about 9.0 wt. % 3-glycidoxypropyltrimethoxysilane; b) about 1.0 wt. % to about 3.0 wt. % Zr (IV) n-propoxide; c) about 0.5 wt. % to about 1.5 wt. % acetic acid.  Also at claim 11, Chung divulges that anti-corrosive surface treatment has about 7.5 wt. % water and e) about 77.0 wt. % to about 88.2 wt. % methanol.  Given an alcohol mixture with water as zero the range of amounts of d) water from 2.5 wt. %, to 7.5 wt. % would add to the methanol as the solvent for an amount of about 79.5 to about 95.7 wt. %.  This range overlaps the range of pending Claim 8 and in accordance with MPEP § 2144.05, in the case where the 
For Claim 8 even if the amount of water in a zero water alcohol based-mixture the amount of solvent of Chung is to about 88.2 wt. % and as set forth in MPEP 2144.05, in the case where the claimed range as that for pending claim 8 requires about 90 wt. % of solvent and prior art range of about 88.2 wt. % of solvent are so close to each other given the degree of tolerance for the term “about” whether +/- 1, 2 or 3 or so % that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985).  In these cases despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.  In light of the case law cited above and given that there is only a “slight” difference between the amount of about 88.2 wt. % disclosed by Chung and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of about 90 wt. % disclosed in the present claims is but an obvious variant of the amounts disclosed in Chung, and thereby one of ordinary skill in the art would have arrived at the claimed invention.   
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable for obviousness from Morris in view of Schutt evidenced by Chung further in view of Asgari and further in view of Kinlen and further in view of U.S. 2016/0090486 Kinlen et al hereinafter “Kinlen 2”.  
Regarding Claim 28, Morris in view of Schutt evidenced by Chung further in view of Asgari and further in view of Kinlen as applied to Claim 1, however Morris as modified does not disclose the corrosion inhibitor of Formula IV of Claim 28.   
Kinlen 2 discloses in the abstract and at ¶s 0015, 0024-0026, 0030, 0042, 0051-0052 and 0070-0071 compositions for protecting a metal surface like steel (See ¶ 0051) against corrosion.  The composition includes a corrosion-inhibiting particle. The corrosion inhibiting particle may be usable in an epoxy resin-based coating or an olefin resin-based and so-gel coating (See ¶s 0015 and 0030).  The particle may include a core and a protectant. The core may include a water soluble corrosion inhibitor.  The protectant may be disposed on at least a portion of a surface of the core and may be covalently or ionically bonded to a thiol group of the corrosion inhibitor.  From ¶s 0051-0052 and 0024-0026 and 0070-0071 The corrosion inhibitor can be Vanlube 829 or Inhibicor 1000.  Applicants disclose Inhibicor 1000 at ¶ 0045 of the pending application as filed represented by the Pub that InhibiCor 1000 has formula (IV).  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Morris as modified by Schutt a solvent-based sol gel for coating steel consisting of 3-glycidoxypropyltrimethoxysilane (GTMS) and zirconium alkoxide like Zr n-propoxide and alcohol solvent with 0 wt% water and a azole corrosion inhibitor, 
Claims 22 and 36 are rejected under 35 U.S.C. 103 as being unpatentable as obvious from Chung in view of Schutt and further in view of the article entitled “On the Influence of Metal Alkoxides on the Epoxide Ring-Opening and Condensation Reactions of 3-Glycidoxypropyltrimethoxysilane, Hoebbel et al Journal of Sol-Gel Science and Technology 21, 177–187, 2001 (hereinafter “Hoebbel”) and further in view of Hayes or Kinlen.  
Regarding Claim 22 and 36, Chung discloses in the entire document particularly at ¶s 0009-0011, 0016, 0023, 0026-0027 a coating which provides superior adhesion, barrier protection, and anti-corrosion properties to a metal surface, and more particularly to an aluminum or titanium surface.  The anti-corrosive properties of a sol-gel prevent corrosion damage to the covered metal surface even when the sol-gel coating is not covered by an additional resin layer.  From Id the sol-gel as water or alcohol based is a combination of an organometallic salt, an organosilane, and one or more compounds having borate, zinc, or phosphate functionality.  Alcohol-based sols allow better control of the amount of hydrolysis of the sol and exhibit the most favorable anti-corrosive properties when used in combination with the borate, zinc, and phosphate containing compounds.  Because of the more favorable anti-corrosive properties, the preferred sol is alcohol-based {i.e. organic solvent}. Given the alternative of water or alcohol based sol-gel with the preferred sol-gel as alcohol based such would as an alternative give a water content of zero.  The organometallic component may be selected from a large group of equivalent compounds but is preferably an alkoxyzirconium salt {i.e. a metal alkoxide}, and most preferably Zr (IV) n-propoxide {reading on zirconium alkoxide}.  The organosilane may also be selected from a large group of equivalent compounds, but is preferably 3-glycidoxypropyltrimethoxysilane (GTMS).  Compounds with any borate, zinc, or phosphate functional groups may be used, but phosphates are preferred.  The functional components of the sol-gel are combined with an organic acid prior to application to metal, where the organic acid is preferably acetic, acts as a catalyst and 
For Chung not expressly disclosing the sol-gel on steel or to any extent that Chung does not explicitly disclose a water content of 0, Schutt is cited.  
Schutt discloses in the abstract; ¶s 0018, 0032-0035, 0041-0044, 0052-0059, 0062-0063, 0070, claims 1-6, 10; and examples 1, 3, 16 a non-aqueous coating composition {reading on 0, zero water} for the treatment of metallic surfaces such as steel, aluminum (See ¶ 0018) comprising:  a) an organosilane, like glycidyloxypropyltrimethoxysilane (See ¶ 0065), b) a metal alcoholate of the formula M(OR3)m, like titanium alcoholate, c) boric acid, and d) a lower alcohol See ¶ 0070.  From ¶s 0032-0035 the metal alcoholate M(OR3)m has M representing a metal of valence m, R3 represents a lower alkyl group, and m is a number of 2 to 4 including zirconium with valence or m or 4 and titanium like titanium alcoholate.  From ¶ 0059 a total amounts of metal alcoholate, component (B), will be in the range of from about 0.4 to about 10% by weight of the composition {overlapping the wt% of 0.2 to 5 of zirconium alkoxide on the for pending Claim 22}.  In accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  Schutt divulges at ¶s 0042-0044 that non-aqueous coating compositions may be broadly described as non-aqueous coating compositions of oligomeric siloxane binder and a catalyst which promotes hydrolysis and which can become an integral part of the siloxane network.  From Id when applied to a receptive substrate, the mixture hydrolyzes thereon and chemically attaches to the substrate while simultaneously forming a strongly adherent film coating. Because the mixture of film formers is water-free when applied, mixing creates a one container system and shelf life generally does not present a problem.  Attaining a tack-free state, followed by cure, can occur in about two hours for most formulations, however, because the components react with ambient moisture, care must be taken to avoid contact with such moisture prior to actual mixing and use.  Chung evidences at ¶ 0017 that the term "sol-gel," is a contraction of solution-gelation, refers to a series of reactions where a soluble metal species, typically a metal alkoxide or metal salt, hydrolyzes to form a metal hydroxide, and the soluble metal species usually contain organic ligands tailored to correspond with the resin in the bonded structure.  Also the metal hydroxides condense (peptize) in solution to form an hybrid organic/inorganic polymer, where depending on reaction conditions, the metal polymers may condense to colloidal particles or they may grow to form a network gel.  Chung evidences that the hydrolyzed silanes of the Schutt composition forming a siloxane network are as a sol-gel formulation.  Schutt 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Chung a sol-gel of GLYMO and alkoxyzirconium salt and acid stabilizer of water or alcohol based sol-gel for metal like aluminum, as afore-described, where from Schutt for an non-aqueous coating for steel or aluminum with GTMS and zirconium alcoholate for M(OR3)m with m as 4 like that of Chung having boric acid and/or acetic acid 
Chung as modified disclosing the epoxysilane, metal alkoxide and acetic acid as a catalyst and stabilizer with acid catalyst promotes hydrolysis does not expressly disclose that the sol has a multi-hydroxylated organosilane such as formula II of the pending claim 22.  
Hoebbel discloses in the abstract that the extent of the epoxide ring-opening, the formation of ethyl ether groups as one reaction product of the ring-opening and the condensation degree of RSi(O0.5)3 units in sols and gels of the system 3-glycidoxypropyltrimethoxysilane (GPTS)-1.5H2O-0.01/0.1/1.0 metal alkoxide [Si(OEt)4, Sn(OBut )4, Al(OBus )3, Al(OEtOBu)3, Ta(OEt)5, Ti(OEt)4, Zr(OBun)4] in ethanol has been examined by means of liquid- and solid-state 13C and 29Si NMR spectroscopies. The results reveal a strong epoxide ring-opening effect of Al-alkoxides in hybrid sols after 24 h reaction time and of Zr-, n)4 < Ta(OEt)5, Sn(OBut )4, Al(OBus )3, Al(OEtOBu)3. The 24 h hybrid sols and gels contain considerable amounts (up to 90%) of ethyl ether groups as reaction product of the ring-opening reaction which lowers the formation of polyether bonds. The condensation degree (c.d.) of RSi(O0.5)3 units of GPTS-1.5H2O sols with 10 mole% of metal alkoxides increases up to 80% after 7 h reaction time in the order: Si(OEt)4 Sn(OBut )4 < Zr(OBun)4 < Al(OBus )3 < Al(OEtOBu)3 < Ta(OEt)5 < Ti(OEt)4.  An additional increase in c.d. up to 90% follows after the thermal sol-gel transformation. Generally, maximum activity of metal alkoxides in ring-opening and condensation reactions was found in sols and gels with 10 mole% additives.  The effect of water on the epoxide ring-opening and on c.d. is discussed.  Furthermore, the activity of metal alkoxides is compared with corresponding nanoscaled metal oxides.  Hoebbel divulges at § 3.3 on page 183 that the highest ring-opening activity in GPTS hydrolyzates with 10 mole% metal oxide sol was found for boehmite [AlO(OH)] and for acidic stabilized silica sols. The surprisingly high activity of the acidic silica sol in comparison with the low-active Si(OEt)4 is explained by the presence of catalytically active Aloxo- hydroxo-species in the acidic silica sol. These Al species are used as positively charged stabilisators of = Si−CH2−CH2−CH2−O−CH2−CH(OR1) CH2OR2 with R1, R2 = H, alkyl, M(O, OR)x ∗(O0.5)2 [R∗ = glycidoxypropyl-] can appear in presence of water, alcohols and metal alkoxides.  Especially, the formation of COM(O, OR)x and C O Si(R∗)(O0.5)2 bonds in the course of the epoxide ring-opening can contribute to an extended inorganic-organic network.  Also the monoalkyl ether bond is favourably formed by reaction of alcohol with the terminal (α) C-atom of the epoxide ring due to its lower sterical hindrance in comparison with the β-C-atom.  The detection of considerable amounts of monoalkyl ethers as reaction product reveals that the frequently accepted assumption of a nearly complete formation of polyethers from epoxide rings should be regarded more critically in presence of water, alcohols and metal alkoxides.  Hoebbel discloses at page 177 that inorganic-organic hybrid materials prepared from 3-glycidoxypropyltrimethoxysilane (GPTS) and metal alkoxides and/or nanoscaled metal oxides via the sol-gel process find manifold interest as corrosion preventing coatings.  Given formula A of Hoebbel the three bonds to the left of silicon with the methoxy groups as in formula (B):  (OH)3-Si−CH2−CH2−CH2−O−CH2−CH(OR1) CH2OR2 showing that formula (A) with R1 and R2 as hydrogen, where the MeO of the GLYMO would be hydrolyzed to hydroxyl groups for five hydroxyl groups in the sol meeting the hydroxyl organosilane with R as the ether, CH2−CH2−CH2−O−CH2, of the pending claim 22.       
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Chung as modified a 3-Si−CH2−CH2−CH2−O−CH2−CH(OH) CH2OH motivated to have corrosion preventing coatings for the sol-gel of Claim 22.   
However Chung as modified does not expressly disclose anticorrosion compounds or corrosion inhibitors having a formula of R1-Sn-X-R2 or an amount thereof for Claim 36.  
Hayes discloses in the abstract and its claims 1 and 10-11 and ¶s 0023, 0034, 0039-0040 and 0089-0091 corrosion resisting coatings for metals like aluminum or aluminum alloy to protect metal surfaces that are subject to corrosion with a corrosion resisting coating for a surface of a metal that is subject to corrosion, the coating comprising a corrosion-responsive agent with a binder.  The binder can be silicones or silicone alkyds or silicone modified epoxies (See ¶s 0039-0040.  The corrosion-responsive agent is: a) a mercapto-substituted organic and dimers like Vanlube 829 in the Table at ¶ 0096, trimers, oligomers, or polymers thereof, b) a thio-substituted organic and dimers, trimers, oligomers, or polymers thereof, c) a dimer, trimer, oligomer, or polymer of an organic phosphonic acid or salt or ester thereof, d) combinations of any of a), b), or c); e) a salt of a mercapto-substituted organic and an intrinsically conductive polymer, f) a salt of a thio-substituted organic and an intrinsically conductive polymer; and h) combinations of any of a)-f) like 2,5-dimercapto-1,3,4-thiadiazole (DMcT) and 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Chung as modified a sol-gel of GLYMO and alkoxyzirconium salt and acid stabilizer of water or alcohol based sol-gel with near zero water and corrosion inhibitor of zinc or phosphate, where the hybrid mixture of sol-gel of GLYMO and alkoxyzirconium and acetic acid has epoxy ring opening and the sol has an amount of (OH)3-Si−CH2−CH2−CH2−O−CH2−CH(OH) CH2OH for a reaction product with metal alkoxide with an acid stabilizer for coating steel, as afore-described, where from Hayes the zinc or phosphorus corrosion inhibitor is a zinc disulfide like zinc 2,5-dimercapto-1,3,4-thiadiazole or 5,5-dithiobis-(1,3,4-thiadiazole-2(3H)-thione) having one or more thiols for the sol-gel motivated to have corrosion resisting 
As an alternative to Hayes showing a thiol containing corrosion inhibitor with a formula of corrosion inhibitor comprising a compound having a formula R1-Sn-X-R2 and for Claim 36 Kinlen is cited.  
Kinlen discloses in the abstract and at ¶s 0016 and 0019 corrosion-inhibiting coating materials comprise a sol-gel and a corrosion-inhibiting compound with at least one disulfide group. The corrosion-inhibiting compound is contained within the sol-gel.  Coated structures may include the corrosion-inhibiting coating materials on a metal substrate, where methods of forming a corrosion-inhibiting sol-gel comprise mixing organo-metallic compounds and the corrosion-inhibiting compound into a sol solution and incubating (e.g., reacting) the sol solution to form the corrosion-inhibiting sol-gel with the corrosion-inhibiting compound contained within the sol-gel.  Corrosion-inhibiting compounds are organic compounds that include a disulfide group and/or a thiolate group, i.e., corrosion-inhibiting compounds may be a compound including at least one disulfide bond and/or at least one metal-sulfide bond.  Corrosion-inhibiting compounds may include at least one polysulfide group and may include at least one thiol group (e.g., two or more thiol groups).The sol-gel coating of metals may facilitate strong adherence (e.g., a strong bond) between the metal substrate and a secondary layer (e.g., an organic material such as sealant) while minimizing the environmental impacts otherwise caused by the traditional use of hexavalent chromium (or other hazardous components).  For claim 36 Kinlen  of pending Claim 36.  In accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.
However, the recitation in the claims that the sol-gel formulation is “for an adhesive in contact with a steel substrate” is merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.  
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  The intended use is directed to an adhesive in contact with a steel substrate, however the “sol-gel formulation” that is claimed with the four components is complete as such sol-gel formulation without the intended use.  Given that Chung as modified discloses sol-gels for coating steel as presently claimed, it is clear that the sol-gel of Chung as modified would be capable of performing the intended use, i.e. for an adhesive in contact with a steel substrate, presently claimed as required in the above cited portion of the 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Chung as modified a sol-gel of GLYMO and alkoxyzirconium salt and acid stabilizer of water or alcohol based sol-gel with near zero water and corrosion inhibitor of zinc or phosphate, where the hybrid mixture of sol-gel of GLYMO and alkoxyzirconium and acetic acid has epoxy ring opening and the sol has an amount of (OH)3-Si−CH2−CH2−CH2−O−CH2−CH(OH) CH2OH for a reaction product with metal alkoxide with an acid stabilizer coating steel, as afore-described, where from Kinlen the sol-gel of Chung as modified has a corrosion inhibitor with at least one disulfide group and/or a thiolate group, and may include at least one thiol group in an amount of 3 to 6% motivated to have a sol-gel coating for metals to facilitate strong adherence (e.g., a strong bond) between the metal substrate and a secondary layer (e.g., an organic material such as sealant) while minimizing the environmental impacts to have the sol-gel of Claims 22 and 36.    
Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable for obviousness from either 1) Morris in view of Schutt evidenced by Chung further in view of Asgari and further in view Kinlen, or 2) from Chung in view of Schutt and further in view of Kinlen.  
Regarding Claims 32-34, Morris in view of Schutt evidenced by Chung further in view of Asgari and further in view Kinlen is applied as to Claims 1 and 8 hereby 
Response to Arguments
Applicant’s arguments with the amendment filed 11/22/2020 have been fully considered and with the claim amendments are persuasive for prior rejections under 35 U.S.C.112(a) and (b).  Otherwise Applicant’s arguments filed 11/22/2020 are moot in view of the new grounds of rejection set forth above as used to reject the amended claims.  Also with the cancellation of claims 10-14 the double patenting rejection is withdrawn.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J STACHEL/Primary Examiner, Art Unit 1787